MEMORANDUM AND ORDER (MASON)

WEINSTEIN, Senior District Judge.
In reviewing the docket sheets and memo-randa in James Mason v. The American Tobacco Co., 00-CV-4442, I find papers on a stay, severance, transfer and certification, but no formal motion to dismiss for failure to state a cause of action. If the parties wish to make a motion to dismiss, or a motion for summary judgment, or to renew a motion made in another venue, the motion should be made or renewed promptly so that the viability of the plaintiffs’ theory can be addressed directly when next we meet. My recollection is that the validity of the theory of plaintiffs’ case as an individual or class action pursuant to sections 1395y(b)(3)(A) and 2651 of title 42 of the United States Code, see, e.g., Third Amended Class Action Complaint, Prayer for Relief H17, has been adverted to in courtroom discussions.
SO ORDERED.